DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 11/29/2021 has been entered. 
Claims 1, 19, and 20 have been amended by the applicant. 
Claims 22-27 are new, and claim 21 is cancelled.
Claims 1, 19, and 20 have been further amended by the examiner (see “EXAMINER”S AMENDMENT” section below). 
Claim 14 has been cancelled in the Examiner’s Amendment below, in order to obviate potential § 112(b) issues.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian McGinn (Reg. No. 75,445) on 12/13/2021.
The application has been amended as follows; in the interest of remaining concise, the full text for the claims has not been presented: 

Claim 1 (see line 9 of claim 1): “0.017 ≤ N ≤ 0.080” should be “0.017% ≤ N ≤ 0.080%”.
Claim 14: (Cancelled)
Claim 19 (see line 9 of claim 19): “0.017 ≤ N ≤ 0.080” should be “0.017% ≤ N ≤ 0.080%”.
Claim 20 (see line 9 of claim 19): “0.017 ≤ N ≤ 0.080” should be “0.017% ≤ N ≤ 0.080%” (see line 9 of claim 20).

-END OF AMENDMENT-
Reasons for Allowance
Claims 1-13, 15-20, and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 1, the prior art does not anticipate or reasonably render obvious the cumulative limitations of the claim, with particular attention to the features of the claimed closed-ended composition and the claimed thermal conductivity of 25.5 W/m/K or higher. Further, the features directed to the steel having a crystal grain-size number of 5 or higher and the claimed impact value of 53 J/cm2 or more when subjected to the claimed product-by-process limitations. 
	With regard to the claimed closed-ended composition, the applicant’s claims are now commensurate in scope with the evidence of record, which demonstrate criticality of the claimed ranges. As discussed in the “Declaration” section of the Non-Final Rejection mailed 09/02/2021 (which discusses the Declaration filed 07/12/2021), with regard to Ejnermark, the applicant has demonstrated criticality of the claimed ranges – the applicant demonstrated that the steel example of Ejnermark achieved an impact value of 21 J/cm2, which is significantly lower than the applicant’s claimed range of 53 J/cm2 or more, and the example of Ejnermark achieved an average crystal grain size number of 4.8, which is outside the claimed range of 5 or higher. In the 

With regard to Tate, although Tate discloses a composition with broad ranges that overlap with the claimed ranges, none of the disclosed examples of Tate (see Table 1 of Tate), either inventive or comparative, fall within the claimed ranges. Furthermore, with regard to the overlapping broader ranges of Tate, applicants can rebut a prima facie case of obviousness by showing the criticality of the range. In the instant case, the applicant has demonstrated criticality of the claimed ranges in view of the new claim amendments, and in view of the evidence of record (see Declaration filed 07/12/2021; also see paragraphs [0054]-[0069] and Inventive and Comparative examples in Tables 2-3 of applicant’s spec) which is now commensurate in scope with the claims. The applicant has demonstrated that for comparative examples 2-5, which have Si, Mn, Cr, Mo, and V contents outside of the claimed ranges (see Table 2 of applicant’s spec), that the crystal grain size number does not lie within the claimed range of 5 or more. With regard to comparative examples 1 and 6, which also did not contain Si, Mn, Cr, Mo, and V contents within the claimed ranges but did have a crystal grain size number within the claimed range of 5 or more, comparative examples 1 and 6 did not have impact values within the claimed range. Conversely, with regard to comparative example 3, which did meet the grade “A” impact values, comparative example 3 did not achieve the claimed crystal grain size number of 5 or more, which demonstrates that achieving the claimed impact value does not necessarily result in the claimed crystal grain size number.
	Thus, with regard to Tate, the only pieces of data disclosed by Tate that are within the applicant’s claimed ranges are the impact values, which ranges from 54.2-86.6 J/cm2 for the 
As such, there is no reasonable expectation that the steels or disclosure of Tate would also meet the claimed average crystal grain size number and the thermal conductivity.  Additionally, Applicant has demonstrated the criticality of the claimed range of 5 or more – paragraph [0064] of the applicant’s specification states that even if the crystal grain-size number is under the claimed lower bound of 5, cracks were likely to grow which significantly reduces the impact value. This assertion is further supported by the Declaration filed 07/12/2021 which shows that even though the disclosed examples had crystal grain size numbers of 4.8 and 4.7, which are very close to the claimed lower bound of 5, the resulting impact values are significantly (i.e. less than half) lower than the claimed lower bound of 53 J/cm2 or more. The applicant has further demonstrated the relationship between the V content and the crystal grain size number (see Fig. 7 of drawings), the Mn + Cr content and the impact values (see Fig. 5 of drawings), and the Si content and the thermal conductivity (see Fig. 2 of drawings), which further demonstrates the criticality of the claimed ranges to achieve the cumulative limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738